DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 01 October 2020, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01 October 2020, 17 August 2021, 11 January 2022 and 18 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,807,242 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein;
Regarding claim 1, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A method for controlling a robotic arm in a robotic surgical system, the method comprising: 
defining a reference plane for the robotic arm, wherein the robotic arm comprises a plurality of joints; and 
driving at least one of the plurality of joints to guide the robotic arm while enforcing a virtual fixture defined at the reference plane.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-13, Applicant provides similar limitations as provided in at least claims 2-13 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 14, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A robotic surgical system, comprising: 
at least one robotic arm comprising a plurality of joints; 
a processor configured to control movement of the at least one robotic arm by defining a reference plane for the at least one robotic arm, and driving at least one of the plurality of joints to guide the at least one robotic arm while enforcing a virtual fixture defined at the reference plane.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 15-20, Applicant provides similar limitations as provided in at least claims 15-20 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Examiner notes wherein the nonstatutory double patenting rejection(s) provided herein would be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides a method with corresponding steps, however, based on the currently provided claim language, it is unclear how the respective steps are performed/executed and therefore claim 1 is rendered indefinite.  Specifically, based on the currently provided claim language there is no structural elements (i.e. input device, controller, processor, etc.) provided for performing the respective steps. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-13, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 14, Applicant claims a process including “defining a reference plan at a predetermined reference location” however, based on the currently provided claim language, it is unclear how the claimed processor defines a reference plane and therefore claim 14 is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 15-20, these claims are either directly or indirectly dependent upon independent claim 14, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below in view of the prior art, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al (US 2017/0079731 A1, hereinafter Griffiths) in view of DiMaio et al (US 2013/0245375 A1, hereinafter DiMaio).
Regarding claim 1, Griffiths discloses a method for controlling a robotic arm in a robotic surgical system, the method comprising: 
controlling the robotic arm, wherein the robotic arm comprises a plurality of joints (at least as in paragraph 0037, wherein said robotic surgical system includes one or a plurality of arms comprising a plurality of joints); and 
driving at least one of the plurality of joints to guide the robotic arm through a series of reference states (at least as in paragraph 0035, wherein one or more joints are actively driven from an initial state to reference states (i.e. predetermined poses)).  That said, Griffiths is silent regarding wherein controlling the arm comprises defining a reference plane for the robotic arm, and enforcing a virtual fixture defined at the reference plane.  DiMaio discloses wherein controlling the arm comprises defining a reference plane at a predetermined reference location for a robotic arm, wherein predetermined poses are substantially constrained within the reference plane (Figure 1; at least as in paragraphs 0085-0086; specifically wherein processor 102 generates virtual fixtures for constraining movement within a region such as a plane (i.e. reference plane)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the poses of Griffiths to include plane restriction as taught by DiMaio, since the system of Griffiths is designed to occupy less of the workspace (as disclosed in at least paragraph 0037) and movement along a single plane rather than in multiple planes require less space to operate.  Examiner notes wherein one skilled in the art would have combined the teachings of Griffiths and DiMaio, as they are both directed towards enhancing control of a surgical robotic system, thereby providing a more dynamic and comprehensive robotic surgical system.
Regarding claim 2, in view of the above combination of Griffiths and DiMaio, Griffiths further discloses wherein the robotic arm is guided through a series of predetermined poses comprises an ordered sequence of progressively unfolded predetermined poses (at least as in paragraphs 0036-0037, wherein the desired configuration includes a stowed and/or partially stowed state (i.e. ordered sequence), wherein said stowed and/or partially stowed state configurations include manipulators that are folded (i.e. folded poses), wherein said predetermined poses include deploying (unfolding) and stowing (folding) the robotic arms).
Regarding claim 3, in view of the above combination of Griffiths and DiMaio, Griffiths further discloses wherein the series of predetermined poses comprises an ordered sequence of progressively folded predetermined poses (at least as in paragraphs 0036-0037, wherein the desired configuration includes a stowed and/or partially stowed state (i.e. ordered sequence), wherein said stowed and/or partially stowed state configurations include manipulators that are folded (i.e. folded poses), wherein said predetermined poses include deploying (unfolding) and stowing (folding) the robotic arms).
Regarding claim 4, in view of the above combination of Griffiths and DiMaio, Griffiths discloses the method further comprising driving at least one of the plurality of joints to guide the robotic arm through the series of predetermined poses to transition from a storage pose (at least as in paragraph 0037, wherein the robotic manipulator is deployed from a stowed (i.e. storage) from an active state by driving platform linkage (i.e. initial robotic arm joint)).
Regarding claim 5, in view of the above combination of Griffiths and DiMaio, Griffiths discloses the method further comprising driving at least one of the plurality of joints to guide the robotic arm through the series of predetermined poses to transition to the storage pose (at least as in paragraph 0037, wherein the robotic manipulator is deployed from a stowed (i.e. storage) from an active state by driving platform linkage (i.e. initial robotic arm joint)).
Regarding claim 6, in view of the above combination of Griffiths and DiMaio, Griffiths further discloses wherein the series of predetermined poses comprises an ordered sequence (at least as in paragraphs 0070, wherein the joints may be driven through a series of joint states (i.e. ordered sequence of poses) to reach reference state(s)), and wherein driving at least one of the plurality of joints comprises driving at least one of the plurality of joints forward and backward through at least a portion of the ordered sequence ( at least as in paragraph 0069, wherein driving the joints to a reference state(s) may involve driving the joint back and forth).
Regarding claim 7, in view of the above combination of Griffiths and DiMaio, Griffiths further discloses wherein driving at least one of the plurality of joints comprises driving the at least one joint according to a predetermined trajectory through the series of predetermined poses which includes folded and unfolded predetermined poses (at least as in paragraphs 0036-0037, wherein the desired configuration includes a stowed and/or partially stowed state (i.e. ordered sequence), wherein said stowed and/or partially stowed state configurations include manipulators that are folded (i.e. folded poses), wherein said predetermined poses include deploying (unfolding) and stowing (folding) the robotic arms with controlled movement (i.e. predetermined trajectory), and further wherein driving includes driving a primary linkage joint).
Regarding claim 8, in view of the above combination of Griffiths and DiMaio, Griffiths further discloses driving at least one of the plurality of joints (at least as in paragraph 0033, specifically regarding the actively driven system).  That said, Griffiths fails to disclose enforcing a task space virtual fixture at the reference plane, to bias the robotic arm toward the reference plane.  DiMaio discloses wherein driving at least one of the plurality of joints comprises enforcing a task space virtual fixture at a reference plane, to bias the robotic arm toward the reference plane (at least as in paragraphs 0085-0086, specifically wherein processor 102 generates virtual fixtures in the working space (i.e. task space) that constrains or guides (i.e. biases) the robotic arm to a region such as a reference plane). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the poses of Griffiths to include the virtual fixtures as taught by DiMaio since the system disclosed by Griffiths is designed to align a surgical system with a work site and using virtual fixtures aids in preventing the surgical system from moving outside the work space during any movement.
Regarding claim 14, Griffiths discloses a robotic surgical system, comprising: 
at least one robotic arm comprising a plurality of joints (at least as in paragraph 0037, wherein said robotic surgical system includes one or a plurality of arms comprising a plurality of joints); 
a processor configured to control movement of the at least one robotic arm, and driving at least one of the plurality of joints to guide the at least one robotic arm through a series of reference states (at least as in paragraph 0035, wherein one or more joints are actively driven from an initial state to reference states (i.e. predetermined poses)).  That said, Griffiths is silent regarding wherein the processor further defines a reference plane for the robotic arm, and enforces a virtual fixture defined at the reference plane.  DiMaio discloses wherein controlling the arm comprises defining a reference plane at a predetermined reference location for a robotic arm, wherein predetermined poses are substantially constrained within the reference plane (Figure 1; at least as in paragraphs 0085-0086; specifically wherein processor 102 generates virtual fixtures for constraining movement within a region such as a plane (i.e. reference plane)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the poses of Griffiths to include plane restriction as taught by DiMaio, since the system of Griffiths is designed to occupy less of the workspace (as disclosed in at least paragraph 0037) and movement along a single plane rather than in multiple planes require less space to operate.  Examiner notes wherein one skilled in the art would have combined the teachings of Griffiths and DiMaio, as they are both directed towards enhancing control of a surgical robotic system, thereby providing a more dynamic and comprehensive robotic surgical system.
Regarding claim 15, in view of the above combination of Griffiths and DiMaio, Griffiths further discloses wherein the at least one robotic arm is guided through a series of predetermined poses comprises an ordered sequence of progressively unfolded predetermined poses (at least as in paragraphs 0036-0037, wherein the desired configuration includes a stowed and/or partially stowed state (i.e. ordered sequence), wherein said stowed and/or partially stowed state configurations include manipulators that are folded (i.e. folded poses), wherein said predetermined poses include deploying (unfolding) and stowing (folding) the robotic arms).
Regarding claim 16, in view of the above combination of Griffiths and DiMaio, Griffiths further discloses wherein the series of predetermined poses comprises an ordered sequence of progressively folded predetermined poses (at least as in paragraphs 0036-0037, wherein the desired configuration includes a stowed and/or partially stowed state (i.e. ordered sequence), wherein said stowed and/or partially stowed state configurations include manipulators that are folded (i.e. folded poses), wherein said predetermined poses include deploying (unfolding) and stowing (folding) the robotic arms).
Regarding claim 17, in view of the above combination of Griffiths and DiMaio, Griffiths further discloses wherein the processor is configured to drive the at least one joint according to a predetermined trajectory through the series of predetermined poses (at least as in paragraphs 0036-0037, wherein the desired configuration includes a stowed and/or partially stowed state (i.e. ordered sequence), wherein said stowed and/or partially stowed state configurations include manipulators that are folded (i.e. folded poses), wherein said predetermined poses include deploying (unfolding) and stowing (folding) the robotic arms with controlled movement (i.e. predetermined trajectory), and further wherein driving includes driving a primary linkage joint).
Regarding claim 18, in view of the above combination of Griffiths and DiMaio, Griffiths further discloses driving at least one of the plurality of joints (at least as in paragraph 0033, specifically regarding the actively driven system).  That said, Griffiths fails to disclose enforcing a task space virtual fixture at the reference plane, to bias the robotic arm toward the reference plane.  DiMaio discloses wherein driving at least one of the plurality of joints comprises enforcing a task space virtual fixture (at least as in paragraphs 0085-0086, specifically wherein processor 102 generates virtual fixtures in the working space (i.e. task space) that constrains or guides (i.e. biases) the robotic arm to a region such as a reference plane). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the poses of Griffiths to include the virtual fixtures as taught by DiMaio since the system disclosed by Griffiths is designed to align a surgical system with a work site and using virtual fixtures aids in preventing the surgical system from moving outside the work space during any movement.

Claim(s) 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al (US 2017/0079731 A1, hereinafter Griffiths) as modified by DiMaio et al (US 2013/0245375 A1, hereinafter DiMaio) above, and further in view of Niemeyer (US 2003/0191454 A1).
The teachings of Griffiths and DiMaio have been discussed above.
Regarding claim 11, Griffiths as modified by DiMaio above, fails to disclose wherein driving at least one of the plurality of joints comprises driving the at least one joint in response to an external force on the robotic arm. Niemeyer discloses wherein driving at least one of the plurality of joints comprises driving the at least one joint in response to an external force on the robotic arm (at least as in paragraphs 0010, 0013 and 0036-0038, wherein the processor controls (i.e. drives) joints of a manipulator with compensation for friction (i.e. external forces)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the joint driving disclosed by Griffiths to include compensation for external forces as taught by Niemeyer, since compensating for external forces improves the accuracy and precision of the movement of the surgical system and helps with compensating for linkage movement of the type disclosed by Griffiths. Examiner notes wherein one skilled in the art would have combined the teachings of Griffiths, DiMaio and Niemeyer, as they are all directed towards enhanced control of a surgical robotic system, thereby providing a more dynamic and comprehensive robotic surgical system.
Regarding claim 12, Griffiths as modified by DiMaio above, fails to disclose wherein driving at least one of the plurality of joints comprises applying a gravity compensation torque to at least one of the plurality of joints. Niemeyer discloses wherein driving at least one of the plurality of joints comprises applying a gravity compensation torque to at least one of the plurality of joints (at least as in paragraphs 0010, 0015 and 0036-0038, wherein the processor controls (i.e. drives) the joints of a manipulator with compensation for gravity). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the joint driving disclosed by Griffiths to include compensation for external forces, such as gravity, as taught by Niemeyer, since compensating for external forces improves the accuracy and precision of the movement of the surgical system and helps with compensating for linkage movement of the type disclosed by Griffiths. Examiner notes wherein one skilled in the art would have combined the teachings of Griffiths, DiMaio and Niemeyer, as they are all directed towards enhanced control of a surgical robotic system, thereby providing a more dynamic and comprehensive robotic surgical system.
Regarding claim 13, Griffiths as modified by DiMaio above, fails to disclose wherein driving at least one of the plurality of joints comprises applying a friction compensation torque to at least one of the plurality of joints.  Niemeyer discloses wherein driving at least one of the plurality of joints comprises applying a friction compensation torque to at least one of the plurality of joints (at least as in paragraphs 0010, 0013 and 0036-0038, wherein the processor controls (i.e. drives) joints of a manipulator with compensation for friction (i.e. external forces)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the joint driving disclosed by Griffiths to include compensation for external forces as taught by Niemeyer, since compensating for external forces improves the accuracy and precision of the movement of the surgical system and helps with compensating for linkage movement of the type disclosed by Griffiths. Examiner notes wherein one skilled in the art would have combined the teachings of Griffiths, DiMaio and Niemeyer, as they are all directed towards enhanced control of a surgical robotic system, thereby providing a more dynamic and comprehensive robotic surgical system.
Regarding claim 20, Griffiths as modified by DiMaio above, fails to disclose wherein the processor is configured to drive the at least one joint in response to an external force on the robotic arm.  Niemeyer discloses wherein driving at least one of the plurality of joints comprises driving the at least one joint in response to an external force on the robotic arm (at least as in paragraphs 0010, 0013 and 0036-0038, wherein the processor controls (i.e. drives) joints of a manipulator with compensation for friction (i.e. external forces)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the joint driving disclosed by Griffiths to include compensation for external forces as taught by Niemeyer, since compensating for external forces improves the accuracy and precision of the movement of the surgical system and helps with compensating for linkage movement of the type disclosed by Griffiths. Examiner notes wherein one skilled in the art would have combined the teachings of Griffiths, DiMaio and Niemeyer, as they are all directed towards enhanced control of a surgical robotic system, thereby providing a more dynamic and comprehensive robotic surgical system.

Allowable Subject Matter
Claims 9, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner additionally notes wherein the 35 USC 112 rejections above would also need to be overcome in order to place the respective claims in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following references which are in the same field of endeavor as the instant invention, and read on some of the currently provided claim limitations;

US 2018/0080841 A1, issued to Cordoba et al, which is directed towards controlling a robotic arm with multiple degrees of freedom with an impedance control mode that creates and uses a virtual fixture.

US 2006/0142657 A1, issued to Quaid et al, which is directed towards a haptic guidance system and method for controlling a surgical robot that employs virtual fixtures to more efficiently control and guide the surgical robot.

	WO 2015/142801 A1, issued to Griffiths et al, which is directed towards controlling a surgical robot system, and specifically controlling (i.e. locking, braking, restricting) one or more joints of a surgical robot to enhance control of said surgical robot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664